Mitchell, J.
It is sought by this writ to review the proceeding? of the county commissioners of Dodge county in forming a new school-district. The action of the commissioners in the premises was purely legislative, and in no sense judicial, and therefore not reviewable by certiorari. In re Wilson, 32 Minn. 145, (19 N. W. Rep. 723.) Unless we are prepared to assume a general supervision over all municipal corporations, boards, commissions, and public officers in the state, this writ must be confined to its legitimate office, which is to review proceedings judicial in their nature, which affect the citizen in his rights of person or property.
Writ quashed.